DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), Amendments and Remarks, filed 29 March 2021, in the matter of Application N° 15/315,847.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 11, 13-16, 18-40, and 50-52 are pending, where claims 18-40 remain withdrawn from consideration.
Claims 10 and 17 have been canceled.  Claims 50-52 have been added.  Support for the newly added claims is found in the originally-filed disclosure.
Claims 1, 11, 13, and 14 have been amended.  The newly added limitations recited in claim 1 are added from canceled claim 10.  Claims 11, 13, and 14 have been amended to correct their respective dependencies.
No new matter has been added.
Thus, claims 1, 11, 13-16, and 50-52 now represent all claims currently under consideration.

Information Disclosure Statement
One new Information Disclosure Statement (IDS) filed 13 May 2021 is acknowledged and has been considered.

Withdrawn Rejections
Rejection under 35 USC 102
Applicants’ amendments and remarks are adequate in overcoming the previously maintained anticipation rejection.  Said rejection is withdrawn.

Rejection under 35 USC 103
Applicants’ argument directed to the temperature sensitivity of chlorhexidine gluconate is adequate in overcoming the previously maintained obviousness rejection.  Said rejection is withdrawn.

New Rejections
Applicants’ amendments have necessitated the following ground(s) of rejection:

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, 13-16, and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Rule et al. (WO 2013/090191 A2; of record) in view of Asmus et al. (US Pre-grant Publication Nº 2004/0247655 A1; new IDS reference of record).
As amended, Applicants’ claimed invention is directed to a method of incorporating chlorhexidine gluconate to an adhesive article, wherein the article comprises an adhesive, skin-contacting surface.  The method comprises applying chlorhexidine gluconate to the skin-side surface of the adhesive layer so that the it is disposed between the skin and adhesive layer upon application to the skin.  The adhesive layer comprises a thermoplastic polymer and the chlorhexidine gluconate is dissolved in a non-aqueous liquid vehicle that is either a) a solvent and a polymer, or b) a solvent-based adhesive.
Newly presented claim 50 is broadly and reasonably interpreted as reciting the same subject matter as claim 1.  The concluding ‘wherein’ clause is broadly and reasonably considered to redundantly recite that the active agent is applied to the skin-contacting surface of the adhesive layer.
Newly presented claim 51 recites that chlorhexidine gluconate is applied to the adhesive layer in the form of a “concentrated active adhesive” which consists of chlorhexidine gluconate and the non-aqueous liquid vehicle.  Having considered Applicants’ instant specification, the Examiner broadly and reasonably considers the term “concentrated” as it pertains to chlorhexidine gluconate to be any amount of chlorhexidine gluconate ranging, for instance, from about 0.1 wt% to about 99.9 wt% of the total composition (see e.g., ¶[0093]).
Newly added claim 52 recites the same limitations as claims 1 and 50 with the exceptions that 1) the non-aqueous liquid vehicle is recited as being composed of methanol and glycerol, and 2) a release liner is added to the article such that the applied chlorhexidine gluconate resides between it and the adhesive layer to which it has been applied.
Rule discloses in claim 1 and Figure 1, a method which teaches the instantly amended method.  Figure 1 discloses that a print roll (119) containing active composition (102) is rolled onto the surface (112) of a release substrate (110).  Once printed, the active composition dewets said surface to form active deposits (124) on surface (112) to form printed surface (122).  Pressure-sensitive adhesive (PSA) layer (140), supported by backing layer (150), is then disposed on printed surface (122) via lamination.  Separation of surface (122) from PSA layer (140) results in transfer of the active deposits (124) to the PSA layer (see claims 1 and 3; Figure 1; paragraph bridging pp. 2-3).
 Regarding the definition of the active agent used in forming the liquid deposits, claim 6 discloses that the active agent is chlorhexidine gluconate.
Regarding the non-aqueous solvent vehicle limitations amended into claim 1 and which appear in claims 50-52, claims 1 and 3 of the reference set forth that the active composition applied to the PSA layer is applied so in a dissolved form, thereby disclosing the presence of a solvent.  Claim 3 adds that the active composition further comprises a hydratable polymer.
Application of the active PSA articles to the skin is expressly taught (see pg. 14, lines 16-21).
The foregoing is considered to also meet the limitations recited in claim 11, notably as the active agent is disclosed as being formed into the liquid vehicle.
Direct deposition of the active agent via roll coating, as recited in claim 13, is also met by the foregoing.
The structural limitations recited in claims 14 and 16 are considered to be expressly met by the showings in Figure 1.  Therein, the final depiction shows the backing/PSA layers pulled up with the transferred active deposits adhered thereto.  Thus, what can be seen from this is that the adhesive layer will not be 100% in contact with the intended substrate (i.e., skin).
The recited method limitations of claim 15 are expressly disclosed by the reference as presented above.
The Examiner acknowledges Applicants’ amendment that the vehicle is a non-aqueous liquid vehicle and the reference frames the solvent as one that is “aqueous.”  Rule defines the aqueous solvent component embodying a co-solvent system wherein said co-solvent comprises a minimum of 5 wt% of water.  Notably, the reference also discloses that suitable co-solvents will include: methanol, isopropanol, acetone, and glycerol (see pg. 9, lines 1-10).
The foregoing definition of the liquid vehicle represents the sole deficiency of Rule, namely that the reference does not disclose a solvent vehicle that is without water.
The teachings of Asmus are considered to a person of ordinary skill in the art with an obvious variant to the liquid vehicle disclosure of Rule, thereby mending the gap in teaching over the instantly claimed method.
Asmus, like Rule, is directed to a hydrophilic, pressure-sensitive adhesive composition comprising a swelling agent and a modifying polymer in an amount sufficient to form a cohesive PSA composition is provided.  The practiced compositions are disclosed as being useful as drug delivery devices to deliver antimicrobial agents to or through the skin (see e.g., Abstract; claim 1).  Claims 2 and 3 disclose the antimicrobial agent as being chlorhexidine gluconate.
The adhesive composition is disclosed as comprising a poly(N-vinyl lactam) polymer which is defined further in claim 5 as comprising poly N-vinyl-2-pyrrolidone (aka PVP) and the second modifying polymer is taught and suggested as being embodied by acrylate polymers.  See ¶[0012].
The swelling agent of claim 1 is disclosed as being selected from the group consisting of monohydric alcohols, glycerol, polyglycerol, and combinations thereof (see e.g., claim 6).  Monohydric alcohols are defined further in claim 7 as being selected from such alcohols as ethanol, isopropanol, n-propanol, and combinations thereof.
Paragraph [0067] discloses a method for preparing the hydrophilic adhesive compositions which comprises mixing crosslinked poly(N-vinyl lactam) polymer (i.e., PVP, per claim 5) with a swelling agent and a modifying polymer, and other additives in a solvent which is or may be somewhat volatile at or above ambient temperatures.  Other additives are exemplified as antimicrobial agents (e.g., chlorhexidine gluconate, per claim 3).  Volatile solvents are disclosed as including water, ethanol, methanol, and isopropanol.
The method next discloses applying (casting) the resulting suspension to either a surface of a substrate, such as the release liner or a backing material.  The Examiner submits that the former mode of application to a release liner would provide a reasonable expectation to the skilled artisan that the active-loaded vehicle would then reside between the adhesive layer and the release liner.
The Examiner additionally acknowledges Asmus’ teaching that the formulation is an applied suspension, but submits that it does not disclose specifically what is and is not in suspended form versus what is dissolved.  Here, the Examiner concludes that a person of skill in the art would reasonably expect the active chlorhexidine gluconate to be dissolved, especially given that it is “strongly hydrophilic,” and by Applicants’ own definition, readily soluble in methanol.  See ¶[0019] of the instant specification.
Based on the combined teachings of Rule and Asmus, the Examiner concludes that a person of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed using the method, including the application of chlorhexidine gluconate in a non-aqueous vehicle as recited.
As discussed above, Rule is considered to teach each and every aspect of the claimed method with the sole exception of the liquid vehicle used to apply the active chlorhexidine gluconate.  Rule discloses and defines that the solvent for the “strongly hydrophilic” chlorhexidine gluconate must include at least 5 wt% of water in the solvent (i.e., co-solvent) component.
In considering Applicants’ statement in the instant specification which reiterates the known property that chlorhexidine gluconate strongly hydrophilic, the Examiner submits that a person of skill in the art would have immediately expected the active to additionally be miscible in such solvents as methanol.
Here, Asmus bridges the gap in teachings between Rule and the instantly claimed method by teaching and suggesting that suitable volatile solvents will include water as well as such monohydric alcohols as methanol and isopropanol.  Furthermore, given that both methods of preparation by Rule (see pg. 10, lines 28-30) and Asmus (see e.g., ¶[0067]) involve solvent evaporation by various temperature controlled methods (e.g., drying oven), the Examiner again concludes that a person of ordinary skill in the pharmaceutical arts would be well-adept at selecting a solvent in which to solubilize chlorhexidine gluconate to combine with a polymer to apply to the surface of the adhesive layer of the delivery device.  A person of ordinary skill in the pharmaceutical arts would thus have a reasonable expectation of success in achieving the claimed method by modifying the solvent disclosure of Rule to contain no water since, 1) the solvent is ultimately removed, and 2) the volatility of each solvent is well established in the art.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.
	
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615